Citation Nr: 1433775	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  95-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder.  

2.  Entitlement to service connection for diabetes mellitus type II with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion all claimed as a result of herbicide exposure.  

3.  Entitlement to service connection for a chronic neck disorder.  

4.  Entitlement to service connection for a bilateral shoulder disorder, including as secondary to a chronic low back disorder.  

5.  Entitlement to service connection for a broken collarbone, secondary to abnormal brain matter, including dizziness, memory disability, fainting spells, balance problems and confusion.  

6.  Entitlement to service connection for bone fractures secondary to balance problems.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for a chronic liver disability.  

8.  Whether new and material evidence has been received to reopen a claim of service connection for a chronic cardiovascular disorder.  

9.  Whether new and material evidence has been received to reopen a claim of service connection for a chronic gastrointestinal disorder.  

10.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by blood in the stool.  

11.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.  

12.  Whether new and material evidence has been received to reopen a claim of service connection for anxiety and depression.  

13. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left knee injury.  

14.  Entitlement to a total disability based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1971 to December 1971.  He had additional service with the Army National Guard through June 1991, including periods of verified ACDUTRA and inactive duty for training (INACDUTRA).  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of a November 1994 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a chronic back disability, left knee disability, left ankle disability, psychiatric disability, gastrointestinal disability, liver disability and cardiovascular disability.  The appellant appealed these denials to the Board, who, after remand in October 1996, denied the claims in a July 1999 decision.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2001, the Court ordered that the July 1999 Board decision be vacated and remanded to the Board for readjudication.  

The case was remanded by the Board in August 2001.  In January 2002, a videoconference Board hearing was held before the undersigned.  At that time, the appellant withdrew the issues of service connection for heart and liver disabilities as well as the issue of service connection for residuals of a left ankle injury from appellate consideration.  A transcript of the hearing is associated with the appellant's claims file.  The Board again remanded the remaining issues on appeal in September 2003 and denied the remaining issues on appeal in a July 2004 decision.  

The appellant appealed the Board's July 2004 decision to the Court.  The Board's July 2004 decision was vacated pursuant to a February 2005 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Board provide adequate reasons and bases regarding the analysis of a September 2001 private physician statement that supported the appellant's contentions that his current low back disability had had its onset with an April 1989 injury sustained while performing service with the National Guard.  The Board issued a decision in July 2005 that again denied service connection for a chronic back disorder, residuals of a left ankle injury, residuals of a left knee injury, a chronic stomach disorder, and an acquired psychiatric disorder.  

The Appellant appealed the July 2005 Board decision to the Court, who by memorandum decision dated in October 2007 found that the appellant had abandoned the claims for service connection for left ankle, left knee, chronic stomach, and chronic gastrointestinal disabilities.  The Court then remanded the remaining issue of service connection for a chronic low back disability to the Board for further appellate consideration.  

The Board remanded the claim of service connection for a chronic back disability for further development in April 2008.  

In a May 2010 decision, the RO denied service connection for a chronic stomach disorder; a chronic liver disorder; a chronic heart disorders; a disability manifested by blood in the stool; residuals of a left knee injury; an acquired psychiatric disorder, to include anxiety, nervous trouble, and depression; residuals of a left ankle injury; type II diabetes mellitus, including abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance or fainting problem, gastrointestinal disorder, heartburn, skin disorder, to include lumps on the left hand (ganglion cyst), broken bones, memory problems, kidney trouble, and confusion, claimed as a result of exposure to herbicides; service connection for a neck disorder, bilateral shoulder disorder, and broken collarbone and TDIU.  

The appellant testified before the undersigned at another videoconference Board hearing regarding the issue of service connection for a low back disability in July 2012.  This matter was again remanded by the Board in February 2013.  The appellant again testified before the undersigned at a videoconference Board hearing regarding the all of the issues on appeal before the undersigned in October 2013.  Transcripts of these hearings are available for review.  

The issues of service connection for ganglion cyst of the left wrist and erosion of the esophagus were raised by the appellant at the October 2013 Board hearing.  The issue of service connection for residuals of a right ankle injury was raised by the appellant at the January 2002 Board hearing.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of service connection for residuals of a left knee injury and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The appellant sustained an acute injury of the thoracic spine in the area of T10-12 while performing ACDUTRA that has resolved.  

2.  A chronic disability of the lumbar spine, in the area of L4-5 was not evident during service or until several years thereafter and is not shown to have been caused by any in-service event including the acute injury of the thoracic spine in the area of T10-12.  

3.  The appellant is not shown to have served in an area in which he is presumed to have been exposed to tactical herbicide agents.  

4.  Diabetes mellitus type II, with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event including herbicide exposure.  

5.  A chronic neck disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

6.  A bilateral shoulder disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to a service-connected disease or injury.  

7.  A broken collarbone was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to a service-connected disease or injury.  

8.  A disability manifested by bone fractures was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to a service-connected disease or injury.  

9.  Service connection for a chronic liver disorder was denied by the RO in a November 1994 rating action.  The appellant was notified of this action and of his appellate rights, but did not file a timely appeal.  

10.  Since the November 1994 decision denying service connection for a chronic liver disorder, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

11. Service connection for a chronic cardiovascular disability was denied by the RO in a November 1994 rating action.  The appellant was notified of this action and of his appellate rights, but did not file a timely appeal.  

12. Since the November 1994 decision denying service connection for a chronic cardiovascular disability, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

13.  In a November 1994 decision, the RO denied entitlement to service connection for a disability manifested by blood in the stool.  The appellant was notified of this actionand of his appellate rgihts, but did not file an appeal.

14.  Evidence received subsequent to the November 1994 decision of the RO denying service connectioin for a disability manifested by blood in the stoll is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

15.  In a July 2005 decision, the Board denied entitlement to service connection for an acquired psychiatric disability.  

16.  Evidence received subsequent to the July 2005 decision of the Board denying service connection for an acquired psychiatric disability is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

17.  Service connection for residuals of a left ankle injury was denied by the RO in a November 1994 rating action.  The appellant was notified of this action and of his appellate rights, but did not file a timely appeal.  

18.  Since the November 1994 decision denying service connection for residuals of a left ankle injury, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

19.  In a July 2005 decision, the Board denied entitlement to service connection for residuals of an injury of the left knee.  

20.  Evidence received subsequent to the July 2005 decision of the Board relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6.  

2.  Diabetes mellitus type II, with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion, was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 101(21), (24), 1116; 38 C.F.R. § 3.6.  

3.  A chronic neck disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6.  

4.  A bilateral shoulder disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6.  

5.  A broken collarbone, secondary to abnormal brain matter, including dizziness, memory disability, fainting spells, balance problems and confusion, was neither incurred in nor aggravated by service or proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. §§ 3.6, 3.310.  

6.  Bone fractures secondary to balance problems were neither incurred in nor aggravated by service or proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. §§ 3.6, 3.310.  

7.  The additional evidence received subsequent to the November 1994 decision of the RO that denied service connection for a chronic liver disability is not new and material; thus, service connection for this disability is not reopened, and the November 1994 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2013).

8.  The additional evidence received subsequent to the November 1994 decision of the RO that denied service connection for a chronic cardiovascular disability is not new and material; thus, service connection for this disability is not reopened, and the November 1994 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2013).

9.  The additional evidence regarding the claim of service connection for a chronic gastrointestinal disability, received subsequent to the July 2005 decision of the Board is not new and material, the claim is not reopened and the July 2005 Board decision is final.  38 U.S.C.A. §5108, 7104 (West 2012); 38 C.F.R. § 3.156 (a) (2013)

10.  The additional evidence regarding the claim of service connection for a disability manifested by blood in the stool, received subsequent to the November 1994 RO decision is not new and material, the claim is not reopened and the November 1994 RO decision is final.  38 U.S.C.A. §5108, 7104 (West 2012); 38 C.F.R. § 3.156 (a) (2013)

11.  The additional evidence regarding the claim of service connection for anxiety and depression, received subsequent to the July 2005 decision of the Board is not new and material, the claim is not reopened and the July 2005 Board decision is final.  38 U.S.C.A. §5108, 7104 (West 2012); 38 C.F.R. § 3.156 (a) (2013)

12.  The additional evidence received subsequent to the November 1994 decision of the RO that denied service connection for residuals of a left ankle injury are not new and material; thus, service connection for this disability is not reopened, and the November 1994 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2013).

13.  The additional evidence regarding the claim of service connection for residuals of an injury of the left knee, received subsequent to the July 2005 decision of the Board is new and material, thus the claim is reopened.  38 U.S.C.A. §5108, 7104 (West 2012); 38 C.F.R. § 3.156 (a) (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision regarding service connection for a low back disability, pursuant to Court Order and Board remand, a December 2003 letter provided the essential notice prior to the readjudication of the claim.  This letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the appellant was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  Regarding the remaining issues on appeal, including those that had been previously denied without appeal, a series of letters, dated in May 2008, April 2009, May 2009, October 2009, December 2009, and April 2010 provided the necessary notifications.  The appellant has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the appellant's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration, have been secured.  The appellant was afforded VA medical examinations, most recently in April 2013.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the appellant and his representative argued during the latest Board hearing before the undersigned that the examination itself was very brief, the Board does not find that this renders the results of the examination inadequate.  As will be described, the rationale for the opinion was not based solely on the physical examination.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Regarding the issues of whether new and material evidence had been reopened claims of service connection, it is noted that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As such, no examination is necessary for those disabilities.  Regarding the issues for which the appellant has claimed service connection on the basis of defoliant exposure, it is noted that, as such exposure has not been confirmed in the record, no examination regarding these claimed disabilities is shown to be necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  The appellant has not identified any evidence that remains outstanding.  

Service Connection Laws and Regulations

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

An appellant is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, an appellant as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Low Back Disability

The appellant's claim of service connection for a low back disability has been pending since his original claim for compensation benefits in 1994.  In correspondence and testimony at his several Board hearings he has asserted that he initially injured his back in April 1989 as documented in his STRs.  It has been pointed out that his current back disability, degenerative disc disease of the lumbar spine, has been related by physicians back to that original injury.  

Review of the appellant's STRs shows that on periodic physical examination in September 1975 and July 1983, the appellant indicated on his medical history form that he had or had had recurrent back pain.  In July 1983, it was clarified that he drove a truck and had low back aches by periods that was not enough to incapacitate him.  On other period physical examinations in February 1979 and September 1987, the appellant reported that he did not have nor had he had recurrent back pain.  In April 1989, he reported that while sitting in a chair and turning to the left he experienced back pain.  In an April 1989 statement of medical examination and duty status, it was indicated that the appellant had strained his left thoracic muscle while twisting in a chair.  On examination, it was noted that the appellant had mild distress with paraspinous tenderness at the T-10 to T-12 levels.  The diagnosis was left thoracic muscle strain.  He was restricted for three days without heavy lifting or physical training.  Follow-up care was required only if symptoms persisted.  On periodic examination in April 1991, the appellant's medical history form indicated that he did not have, nor had he ever had, recurrent back pain.  Clinical evaluation of the spine at that time was normal.  

Private treatment records show that the appellant was seen in March 1992 for complaints of acute right low back and buttock pain.  At that time, he stated that he had never previously had a significant back problem, but that five days earlier he had simply bent forward to put wood in the furnace causing the back pain.  This had persisted.  The initial impression was of bulging or herniated lumbar disc.  In May 1992, it was reported that an MRI study showed a rather large L4-5 herniated disc.  In June 1992, the appellant underwent a right L4-5 laminotomy and disc excision.  At that time, the appellant reported having injured his back during February 1992 with chronically persistent low back and right lower extremity symptoms since the injury.  

An examination was conducted by VA in October 1994.  At that time, the appellant reported that he had sought medical attention for an acute low back strain in April 1989.  The examiner noted that he had been provided an injury report regarding this from the appellant.  It was reported that, at that time, he was thought to have had a muscle strain.  He stated that his back had bothered him since that time.  In 1992, he underwent removal of an L4-5 disc on the right.  The impression was chronic degenerative disc disease status post right L4-5 lumbar laminectomy.  

In a September 2001 letter, a private physician related that review of the appellant's medical history and orthopedic examination showed chronic thoracolumbar and right lower extremity pain status-post laminotomy discectomy L4-5 level.  The appellant described ongoing symptoms of low back, right side of the low back, and right leg pain with numbness and tingling.  In reference to the low back, it was noted that the appellant had a L4-5 laminotomy discectomy performed in 1992 as a result of findings from an MRI study.  The examiner went on to state that the appellant had a history of an injury while on weekend duty with the National Guard in 1989 when he was twisting in his chair and twisted his low back.  This was, according to the physician, the beginning of the appellant's low back condition and that over the next several years the appellant repeatedly reinjured his back in performance of only ordinary activities.  Within three years after the initial twisting injury to the back, the appellant underwent a laminotomy and discectomy.  Having analyzed the medical records and examining the patient, the current medial status was considered causally related to the twisting injury of the low back in 1989.  

An examination was conducted by VA in September 2002.  At that time, the appellant gave a history of having sustained two injuries while on Reserve duty.  The April 1989 report of twisting injury while sitting in a chair was reviewed as well as a history given by the appellant of having had a prior injury of the low back while turning lug nuts to remove tires off of a five ton truck.  As a result of these injuries, the appellant related that he had had to undergo a laminectomy and diskotomy at the L4-5 level in June 1992.  After examination, the impression was status post laminectomy/diskotomy L4-5.  The examiner commented that the April 1989 injury did not appear to be associated with the radiculopathy.  Thus, service connection for the laminectomy/discectomy residuals appeared to be extremely doubtful.  The rationale for this opinion was that there was a three year interval between the 1989 injury and the 1992 surgery for laminectomy residuals.  

In a medical examination report dated in February and March 2008, a private physician indicated that in response to a question regarding whether the appellant's present chronic back disorder evolved from a 1989 incident when the appellant turned in his chair and twisted his back after having changed truck tires, that the records indicated that the onset of the appellant's chronic back disorder resulted from the 1989 incident in the National Guard.  No further rationale was provided.  

An examination was conducted by VA in April 2013.  At that time, after review of the appellant's claims folder and in-person examination, the diagnoses that pertained to the thoracolumbar spine were acute thoracic strain in 1989 and lumbar degenerative disc disease herniated nucleus pulposus (HNP) L4-5 in 1992.  The examiner described that the appellant had an acute thoracic strain documented in 1989 while he was on reserve duty, but that there was no objective evidence of any lumbar disc injury at that time.  Three years later he had surgery for an HNP L4-5.  The examiner noted that there were two private doctor statements stating that the injury was caused by the thoracic strain, but that neither of these opinions were bolstered by any objective evidence.  The examiner opined that the current back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the appellant had an acute thoracic strain documented in 1989 with no objective evidence of any lumbar disc injury at that time.  Three years later, he had surgery for an HNP at L4-5 of the lumbar spine, not the thoracic spine.  While the two medical opinions that supported a finding of a relationship between the HNP and the in-service injury were noted, the examiner found that there was no objective evidence to support them.  Specifically, the most likely cause of any lumbar DDD/HNP injury was not the acute thoracic strain, which most likely resolved before the appellant left service as soft tissue strains did not cause DDD/HNP.  The examiner went on to state that the appellant had numerous falls after leaving service as well as employment as a truck driver, which were significantly more likely causes of lumbar DDD than a thoracic strain.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

After review of the entire evidence of record, the Board finds that the appellant sustained an acute strain of the thoracic spine at T10-12 while on ACDUTRA, but that there is no relationship between that acute injury and the development of the HNP of L4-5, segments of the lumbar spine, three years later.  In so finding the Board specifically finds the opinions of the VA examiners, rendered in September 2002 and April 2013 to be more credible than those rendered by the appellant's private physicians in September 2001 and February and March 2008.  In this regard, it is noted that the 2008 opinion is a bare statement without any rationale of any sort.  While the physician who rendered the September 2001 opinion specifically indicated that the appellant's medical records had been reviewed, he made no reference to the clinical history provided by the appellant in March 1992 immediately prior to the laminectomy surgery performed in June 1992.  In that history, the appellant specifically reported never having previously had a significant back problem.  Thus the remarks in the September 2001 opinion that the appellant had continuous back pain from the April 1989 injury until the lumbar spine surgery in 1992 are not supported by the evidence.  Moreover, the physician who rendered the opinion in September 2001 continuously referred to the April 1989 injury as being of the low back, without any reference to the contemporary documentation that clearly described the location as being at the levels of T10-12, not L4-5, where the HNP was clearly located on MRI study.  This discrepancy was neither referenced nor explained by the physician who rendered the September 2001 opinion; thus it constitutes an inaccurate factual premise upon which that opinion was based.  As previously noted, opinions based on such a premise may be given less weight by the Board.  

By contrast, the VA opinion rendered in 2013 uses the different locations for the injury and HNP development as a key rationale for the negative nexus opinion rendered.  The examiner stated that an acute thoracic strain was not related to lumbar degenerative disc disease.  Moreover any soft tissue strain would not be considered to be etiologically related to an HNP, with the most likely cause being the appellant's employment as a truck driver.  The VA examiner who rendered the opinion in 2002 provided a different rationale that is equally credible, that the three year time lapse between the injury in 1989 and the development of the HNP in 1992 made an etiologic relationship "extremely doubtful."  

As the Board finds the medical opinions that are against a relationship between the 1989 thoracic spine injury and the 1992 lumbar HNP are more probative than those that support such a relationship, there is no basis for the establishment of service connection for the appellant's current low back disability.  In summary, it is found that the appellant sustained an acute injury of his thoracic spine, but that this did not lead to the development of an HNP in the lower lumbar spine.  The opinions rendered in 2002 and 2013 are found more probative than those rendered in 2001 and 2008 because there was no rationale provided in the 2008 opinion and the rationale provided in 2002 and 2013 more accurately reflects the contemporaneous medical records of treatment than that given in 2001.  Specifically, the appellant did not injure his low back in 1989, but the mid-back area located at T10-12.  

For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for a chronic low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

Diabetes Mellitus type II with Abnormal Brain Matter, Arthritis, Fatigue, Breathing Difficulties, Hypertension, Balance/Fainting Problems, Gastrointestinal Disorder, Heartburn, Skin Disorder Including Lumps on the Left Hand, Broken Bones, Memory Problems, Kidney Trouble, and Confusion
All Claimed as a Result of Herbicide Exposure.

The appellant contends that service connection should be established for diabetes mellitus and the multiple disorders that he believes are related to diabetes.  His claims are based on his contention that he was exposed to herbicidal agents, including Agents Orange and Purple, while serving in the National Guard at the Canadian Forces Base in Gatetown, New Brunswick, Canada.  

The statutory provision specifically covering herbicidal agents (Agent Orange) is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  Herbicidal agent exposure may also be presumed for selected service in other areas including certain areas in Korea and Thailand.  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease.  38 C.F.R. § 3.309(e) (2013). 

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  Hypertension; Stroke; Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); Bone and joint cancer; Melanoma; Nonmelanoma skin cancer (basal cell and squamous cell); Breast cancer; Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); Urinary bladder cancer; Renal cancer (kidney and renal pelvis); Cancers of brain and nervous system (including eye); Endocrine cancers (including thyroid and thymus); Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));Neurobehavioral disorders (cognitive and neuropsychiatric); Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); Immune system disorders (immune suppression, allergy, and autoimmunity); Circulatory disorders (other than ischemic heart disease); Endometriosis; Effects on thyroid homeostasis; Hearing loss; Eye problems; and Bone conditions.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

Regarding consideration of direct service connection apart from the presumptive provisions related to herbicidal agent exposure, the appellant has not contended, nor does the evidence demonstrate, that his diabetes mellitus or any of the associated disabilities for which he is claiming service connection, was manifested while he was performing ACDUTRA or INACDUTRA.  Review of his STRs shows that the appellant did report a medical history of having or having had dizziness or fainting spells and shortness of breath at the time of examination for National Guard service in April 1991.  This was further explained as feeling dizzy if he did not eat.  Clinical examination was normal.   In a January 2008 statement, a private physician who was evaluating the appellant for coronary artery disease, indicated that the appellant had a five year history of diabetes.  This was described as non-insulin dependent.  He had additional complaints that included fatigue, dyspnea with exertion, a history of GERD, arthritic problems, and hypertension.  A June 2009 brain MRI study showed a fairly advanced signal abnormality in the periphery of the white matter.  It was noted that, while an ischemic etiology could be postulated, considering the appellant's relatively young age, other etiologies should be considered.  

Review of the appellant's service records shows that his service included assignment in Gagetown, Canada in August 1987.  Evidence in the record, including evidence provided by and on behalf of the appellant, shows that herbicidal agents were utilized at the Canadian Forces Base in Gagetown, New Brunswick, Canada for several days in June 1966, and June 1967.  There is no evidence that these agents, which included Agents Orange and Purple, were utilized at any other time.  As the appellant's service at that base did not occur until over 20 years after the use of the herbicidal agents, there is no basis upon which the presumptive service connection provisions of 38 U.S.C.A. § 1116 may be utilized for the claimed disabilities, primarily diabetes mellitus type II.  As the appellant's claims for other disabilities, including abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion are based on herbicidal agent exposure or as secondary to diabetes mellitus type II, these claims must also fail.  

Chronic Neck Disorder

The appellant claims service connection for a chronic neck disorder.  Review of his STRs shows no complaint or manifestation relative to the neck or cervical spine.  Periodic physical examinations performed in connection with National Guard service consistently demonstrated normal clinical evaluations of the neck.  An MRI study dated in October 2002 indicated that the appellant had had previous cervical spine surgery and that the current study showed degenerative intervertebral disk changes at multiple levels of the spine without herniation or significant bulging.  There is no indication, either lay or medical, in the record that these disabilities are related to injury or illness that occurred while the appellant was serving on ACDUTRA or to an illness that occurred while the appellant was serving on INACDUTRA.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence of a relationship with service.  Here, while the appellant has a demonstrated cervical spine disability, the record does not include any competent evidence that this disability is related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for a neck disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Shoulder Disorder

The appellant claims service connection for bilateral shoulder disabilities that he asserts are related to the low back disorder for which he was claiming service connection.  He has not made any contentions, nor does the record show, that he sustained the shoulder disorders as a result of disease or injury sustained while he engaged in ACUDTRA or INACDUTRA.  As previously discussed, service connection has not been found to be warranted for a low back disability.  Under these circumstances, there is no basis for service connection for a bilateral shoulder disorder.  As the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for a bilateral shoulder disability, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Id. 

Broken Collarbone, Secondary to Abnormal Brain Matter, Including Dizziness, Memory Disability, Fainting Spells, Balance Problems and Confusion

The appellant contends that service connection should be established for residuals of a broken collarbone, as he sustained this injury as a result of losing his balance due to dizziness and abnormal brain matter which, he believes are related to service or a service-connected disability.  Review of the record shows that in December 2007, the appellant was using a snowblower on his porch when he leaned against a rail that gave way.  This caused him to fall approximately 10 feet off the porch landing on his right shoulder and side.  The diagnosis was comminuted fracture of the right clavicle.  

As previously described, service connection is not in effect for any disability manifested by dizziness, abnormal brain matter, nor any other disability that could have caused loss of balance leading to the claimed injury.  In fact, service connection has not been established for any disability.  Moreover, the record does not show that the appellant sustained the injury as a result of loss of balance, but because the railing on which he leaned gave way causing him to fall.  Under these circumstances, there is no basis for the establishment of service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Id.

Bone Fractures Secondary to Balance Problems

The appellant contends that service connection should be established for a disability manifested by bone fractures in general as a result of balance problems, which he believes are related to service or a service-connected disability.  The appellant has testified that he has sustained numerous bone fractures as a result of losing his balance.  As previously described, service connection is not in effect for any disability manifested by balance problems, dizziness, abnormal brain matter, nor any other disability that could have caused loss of balance leading to the claimed bone fractures.  Under these circumstances, there is no basis for the establishment of service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Id.


Applications to Reopen Claims

Service connection for liver and heart disabilities, the residuals of a left ankle injury and a disability manifested by blood in the stoolwere previously denied by the RO in a November 1994 rating decision.  While the appellant initially appealed the denials (other than for disability manifested by blood in the stool), as noted, he withdrew these from appellate consideration at a hearing on appeal.  Service connection for a gastrointestinal disability, residuals of a left knee injury, and anxiety and depression were previously denied by the Board in a July 2005 decision.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Chronic Liver Disorder

Evidence of record at the time of the November 1994 rating decision that denied service connection for a chronic liver disorder included the appellant's STRs that showed no complaint or manifestation of a chronic liver disability and a VA examination in October 1994.  The appellant at that time, contended that service connection for a chronic liver disorder was warranted as the disability was proximately due to or aggravated by the low back disability for which he was claiming service connection.  Service connection for the low back disorder was denied in November 1994 so service connection for a chronic liver disability was likewise denied.  As such, there was no basis for the establishment of service connection for a chronic liver disability.  

Since the November 1994 rating decision that denied service connection for a chronic liver disability, much has been added to the record, including a report of an August 1995 CT scan study of the abdomen that showed fatty infiltration of the liver.  The appellant has again contended that he has a chronic liver disability that is secondary to a chronic low back disability.  As noted, the denial of service connection for a low back disorder has again been confirmed by the Board in the decision herein.  The appellant has not contended, nor has there been lay or medical evidence submitted, that a chronic liver disability is related to a disease or injury incurred during ACDUTRA or INACDUTRA.  As such, there is no basis to reopen the appellant's previously denied claim of service connection for a chronic liver disability.  As such, the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Chronic Cardiovascular Disorder

Evidence of record at the time of the November 1994 rating decision that denied service connection for a chronic cardiovascular disorder included the appellant's STRs that showed no complaint or manifestation of a chronic cardiovascular disability and a VA examination in October 1994.  The appellant at that time, contended that service connection for a chronic cardiovascular disorder was warranted as the disability was proximately due to or aggravated by the low back disability for which he was claiming service connection.  Service connection for the low back disorder was denied in November 1994 so service connection for a chronic liver disability was likewise denied.  As such, there was no basis for the establishment of service connection for a chronic cardiovascular disability.  

Like the disability discussed above, since the November 1994 rating decision that denied service connection for a chronic cardiovascular disability, much has been added to the record.  The appellant has again contended that he has a chronic cardiovascular disability that is secondary to a chronic low back disability.  As noted, the denial of service connection for a low back disorder has again been confirmed by the Board in the decision herein.  The appellant has not contended, nor has there been lay or medical evidence submitted, that a chronic cardiovascular disability is related to a disease or injury incurred during ACDUTRA or INACDUTRA.  As such, there is no basis to reopen the appellant's previously denied claim of service connection for a chronic cardiovascular disability.  As such, the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Chronic Gastrointestinal Disorder

Evidence of record at the time of the July 2005 Board decision that denied service connection for a chronic gastrointestinal disorder included the appellant's STRs that showed no complaint or manifestation of a chronic gastrointestinal disability and a VA examination in October 1994.  The appellant at that time, contended that service connection for a chronic cardiovascular disorder was warranted as the disability was proximately due to or aggravated by the low back disability for which he was claiming service connection.  Service connection for the low back disorder was also denied in July 2005 Board decision so service connection for a chronic gastrointestinal disability was likewise denied.  While the appellant appealed the denial of service connection for a low back disability to the Court, he did not appeal the denial of service connection for a gastrointestinal disability.  

Like the disabilities discussed above, since the July 2005 Board decision that denied service connection for a chronic gastrointestinal disability, much has been added to the record.  The appellant continues to contend that he has a chronic gastrointestinal disability that is secondary to a chronic low back disability and has submitted private medical evidence that supports the contention that medication utilized to treat the back disability either causes or aggravates the gastrointestinal disorder.  As noted, the denial of service connection for a low back disorder has again been confirmed by the Board in the decision herein.  The appellant has not contended, nor has there been lay or medical evidence submitted, that a chronic gastrointestinal disability is related to a disease or injury incurred during ACDUTRA or INACDUTRA.  Under these circumstances, there is no basis to reopen the appellant's previously denied claim of service connection for a chronic gastrointestinal disability.  As such, the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Manifested by Blood in the Stool.

Evidence of record at the time of the November 1994 RO decision that denied service connection for a disability manifested by blood in the stool included the appellant's STRs that showed that he had an episode of rectal bleeding of two weeks duration in August 1988.  The assessment was of a rectal mass or hemorrhoids.  On VA examination in October 1994, the appellant stated that he had had no serious symptoms regarding blood in the stool and that it had been mentioned that this might have occurred because of NSAID medications.  He claimed no problems referable to this now and did not wish to undergo a rectal examination.  The appellant at that time, contended that service connection for a disability manifested by blood in the stool was warranted as the disability was proximately due to or aggravated by medication taken for the low back disability for which he was claiming service connection.  

Since the November 1994 RO decision that denied service connection for a disability manifested by blood in the stool, evidence indicating that current presence of this symptom has not been added to the record.  Dr. R.N.P., Jr. noted the appellant had guaic positive stools, most like;ly the result of medications he was taking for his back.  The appellant continues to contend that the disability is secondary to a chronic low back disability or medication prescribed therefor, but in the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even if Dr. P.'s report were interpreted to indicate the current presence of blood in the stool, the denial of service connection for a low back disorder has again been confirmed by the Board in the decision herein.  Under these circumstances, as there has been no manifestation of a disability manifested by blood in the stool since the prior denial in November 1994 or which may be related to service or service-connected disability, there is no basis to reopen the appellant's previously denied claim of service connection.  As such, the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals of a Left Ankle Injury 

The appellant has appealed the issue of service connection for residuals of a left ankle injury, an issue that was denied by the RO in November 1994 on the basis that no injury of the ankle was documented while the appellant was on ACDUTRA or INACDUTRA.  Review of the STRs shows no report of an injury, complaint or manifestation of a left ankle disability while he was in service, but the June 1984 private treatment record shows that the appellant had complaints of left ankle pain following the injury to the left lower extremity at that time.  While the appellant initially appealed the denial, during the January 2002 Board hearing he withdrew the matter from appellate consideration, stating that it was actually his right ankle that was injured in service.  (As noted in the introduction, this matter must be addressed by the AOJ.)  In the July 2005 Board decision, the appeal regarding the left ankle was dismissed.  While a February 2008 private physician statement includes an opinion that a right ankle disability is the result of an injury during service, review of the record subsequent to the November 1994 rating decision fails to include documentation that the appellant sustained a left ankle injury while performing ACDUTRA or INACDUTRA.  As such, there is no basis to reopen the appellant's previously denied claim of service connection for a chronic cardiovascular disability.  As such, the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Anxiety and Depression

Evidence of record at the time of the July 2005 Board decision that denied service connection for an acquired psychiatric disorder, including as secondary to a chronic back disorder, included the appellant's STRs which showed no complaint or manifestation of a chronic psychiatric disorder until a report of medical history form in April 1991 at which time the appellant reported having or having had depression or excessive worry and nervous trouble of any sort.  The appellant further elaborated that he had anxiety with public speaking, which was noted as not interfering with his job.  On examination, psychiatric clinical evaluation was normal.  The appellant's main contention at the time of the Board decision was that service connection was warranted as the disability was proximately due to or aggravated by the low back disability for which he was claiming service connection.  Service connection for the low back disorder was also denied in the July 2005 Board decision so service connection for an acquired psychiatric disability was likewise denied.  While the appellant appealed the denial of service connection for a low back disability to the Court, he did not appeal the denial of service connection for an acquired psychiatric disability.  

Since the July 2005 Board decision that denied service connection for an acquired psychiatric disability, the appellant continues to contend, most recently in sworn testimony before the undersigned in October 2013, that he has chronic anxiety and depression that is secondary to a chronic low back disability.  As noted, the denial of service connection for a low back disorder has again been confirmed by the Board in the decision herein.  The appellant has not contended, nor has there been lay or medical evidence submitted, that chronic anxiety or depression are related to a disease or injury incurred during ACDUTRA or INACDUTRA.  Although the appellant did indicate having had depression and anxiety on a medical history form in April 1991, there has been nothing added to the record since the July 2005 Board decision that these were caused by disease or injury that were incurred during ACDUTRA or INACDTRA.  Under these circumstances, there is no basis to reopen the appellant's previously denied claim of service connection for anxiety and depression.  As such, the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals of a Left Knee Injury

Evidence of record at the time of the July 2005 Board decision that denied service connection for residuals of a left knee injury included the appellant's STRs that include a handwritten notation that the appellant had sustained in injury of the left knee when he had jumped from a truck, striking his knee while landing on some ice.  VA examination in October 1994 showed that the appellant indicated that he had had surgery on the knee in August 1991 for torn cartilage.  Also of record at the time of the July 2005 Board decision was a report of private treatment, dated in June 1984, showing that the appellant had sustained an injury of the left lower extremity when he jumped off a poultry delivery truck in February 1984 and clinical records of the treatment leading up to the appellant's 1991 left knee surgery that showed that he had sustained an injury of the left knee in a fall off a four foot ladder.  Statements and testimony from the appellant indicated that he had sustained an injury of the left knee while jumping from a truck in September 1988 or March 1989.  In addition, there was a September 2001 statement from the appellant's private physician who indicated that the appellant had post-traumatic degenerative osteoarthritis that was "most likely a consequence and sequel to his left knee injury in service."  The Board found this statement to be less probative than other evidence of record because the 1984 and 1991 injuries, documented in contemporaneous medical records, were not discussed by the private physician.  As such, the opinion was based upon inaccurate facts, which weakened its value.  Accordingly, the Board found that the preponderance of the evidence did not establish that a disabling injury of the left knee was incurred during any period of ACDUTRA or INACDUTRA and the appeal was denied.  

Evidence received subsequent to the July 2005 Board decision that denied service connection for a left knee disability includes a February 2008 report of examination by a private physician who indicated that it was "clear from the record" that the appellant's left knee condition was related to a 1987 incident where he jumped to ice-covered ground while unhooking a tailgate during service.  As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is generally to be presumed.  Justus 3 Vet. App. at 510.  The Board finds the February 2008 private physician statement constitutes new and material evidence such that the claim may be reopened.  To this extent, the appeal is granted.  


ORDER

Service connection for a chronic low back disorder is denied.  

Service connection for diabetes mellitus type II, with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion, all claimed as a result of herbicide exposure, is denied.  

Service connection for a chronic neck disorder is denied.  

Service connection for a bilateral shoulder disorder, including as secondary to a chronic low back disorder, is denied.  

Service connection for a broken collarbone, secondary to abnormal brain matter, including dizziness, memory disability, fainting spells, balance problems and confusion, is denied.  

Service connection for bone fractures secondary to balance problems is denied.  

New and material evidence having not been received, the application to reopen a claim of service connection for a chronic liver disability is denied.  

New and material evidence having not been received, the application to reopen a claim of service connection for a chronic cardiovascular disorder is denied.  

New and material evidence having not been received, the application to reopen a claim of service connection for a chronic gastrointestinal disorder is denied.  

New and material evidence having not been received, the application to reopen a claim of service connection for a disability manifested by blood in the stool is denied.  

New and material evidence having not been received, the application to reopen a claim of service connection for a left ankle disability is denied.  

New and material evidence having not been received, the application to reopen a claim of service connection for anxiety and depression is denied.  

New and material evidence having been received, the claim of service connection for residuals of a left knee injury is reopened; to this extent the appeal is granted.  


REMAND

As the claim of service connection for the residuals of a left knee injury has been reopened, the claim must now be reviewed on the entire evidence of record.  The Board notes that the appellant has not had a recent examination regarding whether his current left knee disability may be related to the injury that he related occurred while he was on ACDUTRA or INACDUTRA.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  Jandreau, 492 F.3d at 1377.  The claim for TDIU must remain in abeyance pending the disposition of this issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the appellant to undergo a medical examination to ascertain the current nature and extent of his left knee disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the left knee disorder is of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issues of service connection for a left knee disorder and TDIU on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


